Citation Nr: 1527312	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  10-48 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 30 percent for ulcerative colitis with erosive esophagitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel






INTRODUCTION

The Veteran had active service from June 1982 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  

An April 2014 Board decision denied entitlement to a rating in excess of 30 percent for ulcerative colitis, and the Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in May 2015, the Court granted a Joint Motion for Remand (JMR), which vacated the April 2014 Board decision and remanded the issue to the Board for development and readjudication consistent with the JMR.

The April 2014 Board decision also remanded a claim for entitlement to service connection for an acquired psychiatric disorder.  In that regard, the RO has not issued a supplemental statement of the case addressing that issue, and there is no indication that it has otherwise been recertified to the Board for adjudication at this time.  The Board is, therefore, referring this issue to the RO via the Appeals Management Center (AMC) for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last provided a VA examination to assess his ulcerative colitis in September 2009.  He alleged in his February 2010 notice of disagreement and his November 2010 formal appeal that his ulcerative colitis has worsened since that examination.  He also expressed considerable stress and disappointment related to his ulcerative colitis during a September 2010 VA examination for posttraumatic stress disorder.  In light of evidence of worsening and the length of time since the last examination, an additional VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  The examiner is requested to review the records and should specifically provide an opinion as to the current nature and severity of the Veteran's ulcerative colitis.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached. 

2.  After completing the above and any additional development deemed necessary, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




